336 S.W.3d 1 (2009)
2009 Ark. App. 537
Robert L. BROWN, Appellant,
v.
STATE of Arkansas, Appellee.
No. CA CR 07-1216.
Court of Appeals of Arkansas.
July 1, 2009.
Shaun Hair, Jr., Marion, AR, for appellant.
No response.
COURTNEY HUDSON HENRY, Judge.
In January 1990, appellant Robert L. Brown pled guilty to the offense of burglary for which the trial court suspended imposition of sentence for twenty years. In June 2007, the State filed a petition to revoke alleging that appellant violated the terms of his suspended sentence by delivering cocaine. After a hearing, the trial court granted the petition to revoke and sentenced appellant to ten years in prison.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals, appellant's counsel has filed a motion to withdraw on the ground that this appeal is wholly without merit. Accompanying this motion, counsel has filed a brief which contains an abstract, addendum, and argument section listing all adverse rulings made by the circuit court with an explanation as to why each adverse ruling is not a meritorious ground for reversal.[1] The clerk of this court sent appellant a copy of counsel's brief and notified him of the right to raise pro se points on appeal. Appellant chose not to file any points on appeal.
After a careful review of the record and counsel's brief, we find compliance with Rule 4-3(k) and conclude that the appeal is wholly without merit. Accordingly, we grant counsel's motion to be relieved and affirm the revocation of appellant's suspended imposition of sentence.
Affirmed; motion granted.
KINARD and BAKER, JJ., agree.
NOTES
[1]  In a previous opinion, we ordered rebriefing because counsel's original brief did not list or discuss two adverse rulings. Brown v. State, CACR07-1216, 2008 WL 2515486 (June 25, 2008).